DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ECLIPSE DIGITAL WIRELESS USER MANUAL (Abbrev. Eclipse).
In regards to claims 1 and 10, Eclipse discloses a mobile intercom device (Eclipse Fig. 1-1) comprising: 
a plurality of button pairs, each button pair including a talk button and a listen button (Eclipse Figure 1-1: "Programmable Pushbutton A", "Programmable Pushbutton B"; page 1-2 and1-3: "Talk Knobs, Channels A and B", "To talk or listen on a channel, press…"); 
a display screen (Eclipse Fig. 1-2, 1-4  Item 1); and 
an electronic processor configured to 
display a list of alphanumeric identifiers (Eclipse Fig. 1-2, 1-8 page 1-8) on the display screen, each alphanumeric identifier in the list of alphanumeric identifiers corresponding to a different one of a plurality of channels (Eclipse page 1-1, 1-8, 1-9 note: this reads on six communication channels or routes) on an intercom system, 

assign a channel (Eclipse page 1-9 note: this reads on different assignments) on the intercom system corresponding to the first alphanumeric identifier to a first button pair of the plurality of button pairs in response to receiving the selection of the first alphanumeric identifier from the list, and 
transmit audio stream data from the mobile intercom device to the channel on the intercom system corresponding to the first alphanumeric identifier when the talk button of the first button pair is activated (Eclipse page 1-9 note: this reads on "3. Press and hold the appropriate talk button to talk or listen to the destination").
In regards to claims 2 and 11, Eclipse discloses a mobile intercom device as described above. Eclipse further discloses the electronic processor is further configured to receive a second selection of a second alphanumeric identifier from the list of alphanumeric identifiers displayed on the display screen, reassign the first button pair to a channel on the intercom system corresponding to the second alphanumeric identifier in response to receiving the second selection of the second alphanumeric identifier from the list, and transmit audio stream data from the mobile intercom device to the channel on the intercom system corresponding to the second alphanumeric identifier when the talk button of the first button pair is activated (Eclipse page 1-9 note: this reads on "4. To activate another communication route, repeat steps 1 to 6").
In regards to claims 4 and 13, Eclipse discloses a mobile intercom device as described above. Eclipse further discloses a second display screen and a reply button, and wherein the electronic processor is further configured to receive a call from a second channel on the intercom system, display a second alphanumeric identifier on the second display screen, the second alphanumeric identifier 
In regards to claims 5 and 14, Eclipse discloses a mobile intercom device as described above. Eclipse further discloses the electronic processor is further configured to receive a second selection of a third alphanumeric identifier from the list of alphanumeric identifiers displayed on the display screen, display the third alphanumeric identifier on the second display screen (Eclipse page 1-8 note: this reads on different assignments on different page) in response to receiving the second selection, and transmit audio stream data from the mobile intercom device to a third channel of the intercom system in response to an activation of the reply button, the third channel corresponding to the third alphanumeric identifier (Eclipse page 1-9 note: this reads on "2. When you reach the appropriate page, select one or both of the assignments on that page by depressing the corresponding talk buttons on the beltpack (A or B)").
In regards to claims 6 and 15, Eclipse discloses a mobile intercom device as described above. Eclipse further discloses each alphanumeric identifier in the list of alphanumeric identifiers corresponds to a different user of the intercom system, and wherein the electronic processor is configured to assign the channel on the intercom system corresponding to the first alphanumeric identifier to the first button pair by assigning a channel associated with a user corresponding to the selected first alphanumeric identifier to the first button pair (Eclipse Fig. 1-8, page 1-13 note: this reads on "Talk A Assignments", "Talk B Assignments"; see also page 1-13: "Role Information", ”label (user name)”).
In regards to claims 7 and 16, Eclipse discloses a mobile intercom device as described above. Eclipse further discloses each alphanumeric identifier in the list of alphanumeric identifiers corresponds to a different intercom device connected to the intercom system, and wherein the electronic processor 
In regards to claim 9, Eclipse discloses a mobile intercom device as described above. Eclipse further discloses a beltpack-type housing, wherein the display screen and the plurality of button pairs are mounted on an exterior of the beltpack-type housing, and wherein the electronic processor is at least partially housed by the beltpack-type housing (Eclipse Fig. 1-1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ECLIPSE DIGITAL WIRELESS USER MANUAL (Abbrev. Eclipse).
In regards to claim 3, Eclipse discloses a mobile intercom device as described above. Although Eclipse does not specifically mention the electronic processor is further configured to assign a new operative function to the talk button of the first button pair in response to the rotary control being adjusted while the talk button of the first button pair is held by a user, the examiner takes official notice that assign a new operative function to button pair is well known in the art. For example, the functions of soft keys can be re-assigned depends on other inputs (e.g. change menu items in a display). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to re-assign button’s function, so the same button can be used for different purposes.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ECLIPSE DIGITAL WIRELESS USER MANUAL (Abbrev. Eclipse) in view of Kim (US PAT 5774537).
In regards to claims 8 and 17, Eclipse discloses a mobile intercom device as described above. Eclipse fails to teach the electronic processor is further configured to access a plurality of Unicode alphanumeric identifiers, and determine an operating language of the mobile intercom device, wherein the electronic processor is configured to display the list of alphanumeric identifiers on the display screen by displaying a list of the Unicode alphanumeric identifiers of the plurality of Unicode alphanumeric identifiers in the determined operating language of the mobile intercom device. However, Kim discloses access a plurality of Unicode alphanumeric identifiers, and determine an operating language of the mobile intercom device, wherein the electronic processor is configured to display the list of alphanumeric identifiers on the display screen by displaying a list of the Unicode alphanumeric identifiers of the plurality of Unicode alphanumeric identifiers in the determined operating language of the mobile intercom device (Kim Abstract). It would have been obvious to use Kim’s language system in Eclipse device for so languages can be changed more effectively (Kim Col. 2 line 1-10).
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701. The examiner can normally be reached Monday - Thursday, 8:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641